Citation Nr: 1125163	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  08-36 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to July 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision, with notice of such decision in June 2008, from the Department of Veterans Affairs (VA), Waco, Texas, Regional Office (RO).  The May 2008 rating decision, in pertinent part, denied service connection for a bilateral knee disorder.  The Veteran disagreed with such decision and subsequently perfected an appeal.

In March 2010, the Board denied the Veteran's claim for service connection for a bilateral knee disorder.  The Veteran filed a timely appeal of the Board's March 2010 decision with the United States Court of Appeals for Veterans Claims (Court).  In August 2010, the Court vacated the Board's March 2010 decision that denied service connection for a bilateral knee disorder, and remanded the issue to the Board for readjudication consistent with the August 2010 Joint Motion for Partial Remand.  The appeal as to the remaining issues was dismissed.  When the case was last before the Board in December 2010, it was remanded for additional development, action in compliance with the Joint Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran claims that he is entitled to service connection for a bilateral knee disorder because it was incurred during service.  Specifically, he contends that he sustained injury to his knees when he fell out of a moving truck while serving on active duty in Germany. 

The Veteran's service treatment records are negative for any knee complaints or findings.  The March 1971 service separation also shows no evidence of a diagnosed disorder of either knee.  However, the Board finds the Veteran's statements regarding in-service injury to his bilateral knees (when he fell out of a moving truck while stationed in Germany) to be consistent and credible with his active duty service.  In this regard, his DD-214 shows that his military occupational specialty (MOS) was a wheeled vehicle mechanic and his service personnel records indicate that he had foreign service in Germany.

Subsequent to service, the Veteran reported bilateral knee pain at a July 2007 VA outpatient visit; the assessment was possible right medial meniscal tear.  A contemporaneous X-ray study showed no meniscal tear; but, evidence of old bilateral Osgood-Schlatter's disease and bilateral vascular calcification were shown.  

In an October 2007 VA physical therapy consult report, the Veteran indicated that he had been bucked off horses many times, which resulted in neck and lower back pain as well as burning about his knees.

A November 2007 VA outpatient treatment record shows that the Veteran reported bilateral knee pain with occasional right knee instability.  

The April 2008 VA spine examination report reflects that the Veteran reported having fallen out of a two-and-one-half ton truck while stationed in Germany.  He fell onto his knees, causing injury to his knees and back.  He also stated that he currently experienced pain in his bilateral knees after walking one block or more.  However, the examiner did not diagnose a bilateral knee disorder.

The Veteran underwent a VA examination in January 2011 pursuant to the directives in the December 2010 Board remand.  The December 2010 Board remand instructed the examiner to provide an opinion as to whether it is at least as likely as not that any current bilateral knee disability (including degenerative joint disease, right medial meniscus tear, and/or bilateral Osgood-Schlatter's disease) is related to the Veteran's service, to include his credible statements of an in-service knee injury when he fell from a moving truck while stationed in Germany.  

Unfortunately, the January 2011 VA examiner opined that because there is no evidence of any treatment to the knees in service, it is not at least as likely as not that the current right knee strain, left knee strain, and/or old Osgood-Schlatter's disease of the knees, would be related to his military service.  The opinion is based upon the lack of medical documentation of any knee injury or treatment in the service treatment records; however, the instructions in the December 2010 remand direct the examiner to assume that the Veteran did injure his knees when he fell from a moving truck while serving in Germany.  Therefore, the AOJ did not accomplish the objectives set forth in the December 2010 Board remand.  In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court determined a VA compensation examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  As such, a remand is required in order to obtain an addendum opinion regarding the likely etiology of the bilateral knee disorder, one which takes into account the Veteran's undocumented but credible statements that he injured his knees during active duty when he fell from a moving truck.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, to include a copy of this remand, to the January 2011 VA examiner and request that he provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's current bilateral knee disability is etiologically related to active service, to include the injury the Veteran sustained to his knees in Germany when he fell from a moving truck.  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  

If the January 2011 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinion.  If a new VA examination needs to be conducted in order to obtain such an opinion, then one should be scheduled.  All indicated tests and studies should be undertaken.  Following a review of the relevant evidence in the claims folder and the clinical evaluation, the new examiner should answer the above questions.

2.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  Then, after any other indicated development is completed, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before returning the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


